Exhibit 10.7

Execution Version

FIRST AMENDED AND RESTATED

OMNIBUS AGREEMENT

This First Amended and Restated Omnibus Agreement (the “Agreement”) is entered
into on, and effective as of, December 2, 2014 (the “Effective Date”) among QEP
Resources, Inc., a Delaware corporation (“QEP”), QEP Field Services Company, a
Delaware corporation (“Field Services”), QEP Midstream Partners, LP, a Delaware
limited partnership (the “Partnership”), QEP Midstream Partners GP, LLC, a
Delaware limited liability company and the general partner of the Partnership
(the “General Partner”), QEP Midstream Partners Operating, LLC, a Delaware
limited liability company and wholly owned subsidiary of the Partnership (the
“Operating Company”), Tesoro Logistics LP, a Delaware limited partnership
(“TLLP”), and Tesoro Logistics GP, LLC, a Delaware limited liability company and
the general partner of TLLP (“TLGP”). The Partnership, the General Partner, the
Operating Company, TLLP and TLGP shall be referred herein together as the
“Parties” and each individually as a “Party.”

RECITALS

WHEREAS, QEP, Field Services, the Partnership, the General Partner and the
Operating Company entered into that certain Omnibus Agreement, dated as of the
Closing Date (the “Original Agreement”), to, among other things, evidence their
understanding, as more fully set forth in Articles II, III and IV thereof, with
respect to (i) certain indemnification obligations of the parties thereto,
(ii) the amount to be paid by the Partnership for the centralized corporate
services to be performed by QEP and its Affiliates for and on behalf of the
Partnership Group (as defined herein) and (iii) the granting of certain licenses
between the parties thereto;

WHEREAS, pursuant to that certain Membership Interest Purchase Agreement, dated
October 19, 2014 (the “MIPA”), by and between Field Services and TLLP, QEP,
through Field Services, agreed to sell its midstream business to TLLP, including
QEP’s indirect equity interests in the General Partner and the Partnership;

WHEREAS, Section 6.24 of the MIPA provides that Field Services, TLLP and the
conflicts committee of the board of directors of the General Partner will use
commercially reasonable efforts to amend the Original Agreement to release QEP
and Field Services from their respective indemnification obligations set forth
in Article II of the Original Agreement; and

WHEREAS, the Parties, QEP and Field Services desire to amend and restate the
Original Agreement to add TLLP and TLGP as Parties to this Agreement and remove
and relieve QEP and Field Services from their obligations under the Original
Agreement.

NOW THEREFORE, in consideration of the premises and the covenants, conditions,
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties, QEP
and Field Services agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions and Interpretation

1.1 Definitions. In addition to the terms defined in the introductory paragraph
and the recitals of this Agreement, for purposes hereof, the capitalized terms
used herein and not otherwise defined shall have the meanings set forth in
Appendix A.

1.2 Rules of Construction. Unless expressly provided for elsewhere in this
Agreement, this Agreement shall be interpreted in accordance with the following
provisions:

(a) If a word or phrase is defined, its other grammatical forms have a
corresponding meaning.

(b) The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

(c) A reference to any party to this Agreement or another agreement or document
includes the party’s successors and assigns.

(d) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and article, section, subsection and
schedule references are to this Agreement unless otherwise specified.

(e) The words “including,” “include,” “includes” and all variations thereof
shall mean “including without limitation.”

(f) The word “or” shall have the inclusive meaning represented by the phrase
“and/or.”

(g) The words “shall” and “will” have equal force and effect.

(h) The schedules identified in this Agreement are incorporated herein by
reference and made a part of this Agreement.

(i) References to “$” or to “dollars” shall mean the lawful currency of the
United States of America.

ARTICLE II

Indemnification

2.1 Environmental Indemnification.

(a) TLLP shall indemnify, defend and hold harmless each Group Member from and
against any Losses suffered or incurred by such Group Member, directly or
indirectly, by reason of or arising out of:

 

2



--------------------------------------------------------------------------------

(i) any violation of Environmental Laws as in effect prior to the Closing Date
and such violation commenced, occurred or existed before the Closing Date;

(ii) any environmental event, condition or matter associated with or arising
from the ownership or operation of the Assets that commenced, occurred or
existed before the Closing Date (including the presence of Hazardous Substances
on, under, about or migrating to or from the Assets or the disposal or the
release of Hazardous Substances generated by operation of the Assets at
non-Asset locations), including (A) the cost and expense of any investigation,
assessment, evaluation, monitoring, containment, cleanup, repair, restoration,
remediation, risk-based closure activities, or other corrective action required
or necessary under Environmental Laws and (B) the cost and expense of the
preparation and implementation of any closure, remedial, corrective action, or
other plans required or necessary under Environmental Laws as in effect prior to
the Closing Date; and

(iii) any environmental event, condition or matter associated with or arising
from the Retained Assets, whether occurring before, on or after the Closing Date
and whether occurring under Environmental Laws as in effect prior to, at or
after the Closing Date (clauses (i), (ii) and (iii) being referred to
collectively as “Covered Environmental Losses”);

provided, however, that TLLP will be obligated to indemnify such Group Member
for a Covered Environmental Loss described in Section 2.1(a)(i) or
Section 2.1(a)(ii) only to the extent that TLLP is notified in writing of such
violation, event, condition or environmental matter prior to the Identification
Deadline.

(b) The Partnership shall indemnify, defend and hold harmless TLLP from and
against any Losses suffered or incurred by any of the TLLP Entities, directly or
indirectly, by reason of or arising out of:

(i) any violation of Environmental Laws as in effect on or after the Closing
Date and such violation is associated with or arises from the ownership or
operation of the Assets on or after the Closing Date; and

(ii) any environmental event, condition or matter associated with or arising
from the ownership or operation of the Assets on or after the Closing Date
(including the presence of Hazardous Substances on, under, about or migrating to
or from the Assets or the disposal or the release of Hazardous Substances
generated by operation of the Assets at Asset locations) including (A) the cost
and expense of any investigation, assessment, evaluation, monitoring,
containment, cleanup, repair, restoration, remediation, risk-based closure
activities, or other corrective action required or necessary under Environmental
Laws in effect on or after the Closing Date, and (B) the cost or expense of the
preparation and implementation of any closure, remedial, corrective action, or
other plans required or necessary under Environmental Laws as in effect on or
after the Closing Date;

and regardless of whether such violation under Section 2.1(b)(i) or such
environmental event, condition or matter included under Section 2.1(b)(ii)
occurred before or after the Closing Date, in each case, to the extent that any
of the foregoing are not Covered Environmental Losses (without giving effect to
the Environmental Deductible).

 

3



--------------------------------------------------------------------------------

2.2 Right of Way Indemnification. TLLP shall indemnify, defend and hold harmless
each Group Member from and against any Losses suffered or incurred by such Group
Member by reason of or arising out of (a) the failure of such Group Member to be
the owner of such valid and indefeasible easement rights or fee ownership or
leasehold interests in and to the lands on which any of the Assets conveyed or
contributed to such Group Member on the Closing Date is located as of the
Closing Date, and such failure renders such Group Member liable to a third party
or unable to use or operate the Assets in substantially the same manner that the
Assets were used and operated as of immediately prior to the Closing Date;
(b) the failure of such Group Member to have the consents, licenses and permits
necessary to allow (1) any pipeline included in the Assets to cross the roads,
waterways, railroads and other areas upon which any such pipeline is located as
of the Closing Date, or (2) the transfer of any of the Assets to the Partnership
Group, in each case, where such failure renders the Partnership Group liable to
a third party or unable to use or operate the Assets in substantially the same
manner that the Assets were used and operated as of immediately prior to the
Closing Date; and (c) the cost of curing any condition set forth in
Section 2.2(a) or (b) that does not allow any Asset to be operated in accordance
with prudent industry practice, in each case to the extent that TLLP is notified
in writing of any of the foregoing prior to the Identification Deadline.

2.3 Additional Indemnification.

(a) TLLP shall indemnify, defend, and hold harmless each Group Member from and
against any Losses suffered or incurred by such Group Member by reason of or
arising out of:

(i) the consummation of the transactions contemplated by the Contribution
Agreement. For the avoidance of doubt, the Parties agree that, subject to the
qualifications set forth on Schedule A, each Group Member shall be entitled to
indemnification by TLLP under this Section 2.3(a)(i) for those litigation
matters listed on Schedule A;

(ii) events and conditions associated with the Retained Assets, whether
occurring before, on or after the Closing Date;

(iii) all federal, state and local tax liabilities attributable to the ownership
or operation of the Assets on or prior to the Closing Date, including under
Treasury Regulation Section 1.1502-6, as it may be amended (or any similar
provision of state or local law), and any such tax liabilities that may result
from the consummation of the formation transactions for the Partnership Group
and the General Partner occurring prior to the Closing Date or from the
consummation of the transactions contemplated by the Contribution Agreement;

(iv) the failure of any Group Member to have on the Closing Date any consent,
license, permit or approval necessary to allow such Group Member to own or
operate the Assets in substantially the same manner that the Assets were owned
or operated immediately prior to the Closing Date; and

 

4



--------------------------------------------------------------------------------

(v) events and conditions in the ordinary course of business that result in the
release of a Hazardous Substance from, or failures in the integrity of, the Mesa
Condensate Trunk Line, including any cost and expense incurred by a Group Member
with respect to any investigation, assessment, evaluation, monitoring,
containment, cleanup, repair, restoration, replacement, remediation, risk-based
closure activities, or other corrective action required or necessary pursuant to
(A) applicable laws, including Environmental Laws, or (B) the Partnership’s good
faith determination as a reasonably prudent operator; provided, however, that
such events or conditions that resulted in the release of a Hazardous Substance
from, or caused a failure in the integrity of, the Mesa Condensate Trunk Line
commenced, occurred or existed prior to the Identification Deadline; provided,
further that the indemnification provided by TLLP in this Section 2.3(a)(v)
shall terminate upon the earlier of (X) the Identification Deadline and (Y) in
the event that TLLP elects, in their sole discretion, to replace the Mesa
Condensate Trunk Line in its entirety, the date of such replacement.

(b) The Partnership shall indemnify, defend, and hold harmless TLLP from and
against any Losses suffered or incurred by any of the TLLP Entities by reason of
or arising out of events and conditions to the extent associated with the
ownership or operation of the Assets and occurring after the Closing Date (other
than Covered Environmental Losses which are provided for under Section 2.1(a)
and Losses for which the Partnership is indemnifying TLLP under Section 2.1(b)),
unless such indemnification would not be permitted by any Group Member under the
Partnership Agreement.

2.4 Indemnification Procedures.

(a) The Indemnified Party agrees that within a reasonable period of time after
it becomes aware of facts giving rise to a claim for indemnification under this
Article II, it will provide notice thereof in writing to the Indemnifying Party,
specifying the nature of and specific basis for such claim.

(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
II, including, without limitation, the selection of counsel, determination of
whether to appeal any decision of any court and the settling of any such claim
or any matter or any issues relating thereto; provided, however, that no such
settlement for only the payment of money shall be entered into without the
consent of the Indemnified Party unless it includes a full release of the
Indemnified Party from such claim; provided further, that no such settlement
containing any form of injunctive or similar relief shall be entered into
without the prior written consent of the Indemnified Party, which consent shall
not be unreasonably delayed or withheld.

(c) The Indemnified Party agrees to cooperate in good faith and in a
commercially reasonable manner with the Indemnifying Party, with respect to all
aspects of the defense of and pursuit of any counterclaims with respect to any
claims covered by the indemnification under this Article II, including, without
limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the name of the Indemnified Party to be utilized in
connection with such defense and

 

5



--------------------------------------------------------------------------------

counterclaims, the making available to the Indemnifying Party of any files,
records or other information of the Indemnified Party that the Indemnifying
Party considers relevant to such defense and counterclaims, the making available
to the Indemnifying Party of any employees of the Indemnified Party and the
granting to the Indemnifying Party of reasonable access rights to the properties
and facilities of the Indemnified Party; provided, however, that in connection
therewith the Indemnifying Party agrees to use reasonable efforts to minimize
the impact thereof on the operations of the Indemnified Party and further agrees
to maintain the confidentiality of all files, records, and other information
furnished by the Indemnified Party pursuant to this Section 2.4. The obligation
of the Indemnified Party to cooperate with the Indemnifying Party as set forth
in the immediately preceding sentence shall not be construed as imposing upon
the Indemnified Party an obligation to hire and pay for counsel in connection
with the defense of and pursuit of any counterclaims with respect to any claims
covered by the indemnification set forth in this Article II; provided, however,
that the Indemnified Party may, at its own option, cost and expense, hire and
pay for counsel in connection with any such defense and counterclaims. The
Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party informed as to the status of any such defense or counterclaim, but the
Indemnifying Party shall have the right to retain sole control over such defense
and counterclaims so long as the Indemnified Party is still seeking
indemnification hereunder.

(d) In determining the amount of any loss, cost, damage or expense for which the
Indemnified Party is entitled to indemnification under this Agreement, the gross
amount of the indemnification will be reduced by (i) any insurance proceeds
realized by the Indemnified Party, and such correlative insurance benefit shall
be net of any incremental insurance premium that becomes due and payable by the
Indemnified Party as a result of such claim and (ii) all amounts recovered by
the Indemnified Party under contractual indemnities from third Persons.

2.5 Limitations Regarding Indemnification.

(a) With respect to Covered Environmental Losses under Section 2.1(a)(i) or
Section 2.1(a)(ii) that arise out of an event, condition or matter that is first
discovered after the Closing Date, TLLP shall not be obligated to indemnify,
defend and hold harmless any Group Member until such time as the total aggregate
amount of Losses incurred by the Partnership Group for such Covered
Environmental Losses exceeds $500,000 (the “Environmental Deductible”), at which
time TLLP shall be obligated to indemnify the Partnership Group for the excess
of such Covered Environmental Losses over the Environmental Deductible. For the
avoidance of doubt, it is agreed that the Environmental Deductible shall not
apply to any Covered Environmental Losses incurred by any Group Member
attributable to those locations identified on Schedule B.

(b) For the avoidance of doubt, there is no deductible or cap with respect to
the indemnification owed by any Indemnifying Party under any portion of this
Article II other than that described in Section 2.5(a).

(c) For the avoidance of doubt, the obligation of TLLP to indemnify any Group
Member, as specified in Section 2.1, Section 2.2 and Section 2.3 shall be
limited to the extent of the Losses incurred by the Partnership with respect to
its direct or indirect ownership interest in such Group Member.

 

6



--------------------------------------------------------------------------------

(d) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS (INCLUDING ANY DIMINUTION IN VALUE OF ANY PARTY’S RESPECTIVE INVESTMENT
IN THE PARTNERSHIP) SUFFERED, DIRECTLY OR INDIRECTLY, BY ANY OTHER PARTY
ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT, EXCEPT AS A REIMBURSEMENT FOR
ANY SUCH DAMAGES AS ARE PAID TO A GOVERNMENTAL AUTHORITY OR OTHER THIRD PARTY.

ARTICLE III

General and Administrative Services

3.1 General. TLGP agrees to provide, and agrees to cause its Affiliates to
provide, to the General Partner, for the Partnership Group’s benefit, the
centralized general and administrative services that QEP and its Affiliates
provided in connection with the ownership and operation of the Assets, which
consist of the services set forth on Schedule C (the “General and Administrative
Services”). Absent the written agreement of the Parties to the contrary, the
Parties agree that the General and Administrative Services will be received by
the General Partner, for the benefit of the Partnership Group, at the General
Partner’s principal place of business.

3.2 Administrative Fee.

(a) As consideration for TLGP’s and its Affiliates’ provision of the General and
Administrative Services, the Partnership Group will pay to TLGP an annual fee
that will reflect the costs incurred by TLGP and its Affiliates in providing
such General and Administrative Services (other than those costs for which TLGP
and its Affiliates are entitled to reimbursement pursuant to Section 3.3), as
determined in good faith by TLGP in accordance with Schedule C (the
“Administrative Fee”). The Parties acknowledge and agree that it is the intent
of the Parties that the General and Administrative Services be provided based on
an arm’s-length standard, and that the Administrative Fee is intended to reflect
such standard. For the avoidance of doubt, the Parties further acknowledge and
agree that the Administrative Fee will cover the fully burdened cost of the
General and Administrative Services provided by TLGP and its Affiliates to the
Partnership Group, as well as any third party costs actually incurred by TLGP
and its Affiliates on behalf of the Partnership Group in providing such General
and Administrative Services (other than those costs for which TLGP and its
Affiliates are entitled to reimbursement pursuant to Section 3.3), including the
following:

(i) the compensation and employee benefits of employees of TLGP or its
Affiliates (and any withholding or payroll taxes related thereto), to the
extent, but only to the extent, such employees perform General and
Administrative Services for the Partnership Group’s benefit. For the avoidance
of doubt, the Administrative Fee shall include any withholding and payroll
related taxes paid by TLGP and its Affiliates in connection with any long-term
incentive plan of the General Partner or the Partnership Group. With respect to
employees that do not devote all of their business time to the Partnership
Group, such compensation and employee benefits (and any withholding or payroll
taxes related thereto) shall be allocated to the Partnership Group based on the
annual weighted average of time spent and number of employees devoting services
to the Partnership Group;

 

7



--------------------------------------------------------------------------------

(ii) any expenses incurred or payments made by TLGP or its Affiliates on behalf
of the Partnership Group for insurance coverage with respect to the Assets or
the business of the Partnership Group;

(iii) all expenses and expenditures incurred by TLGP or its Affiliates on behalf
of the Partnership Group as a result of the Partnership continuing as a publicly
traded entity, including, but not limited to, costs associated with annual,
quarterly and current reporting; tax return and Schedule K-1 preparation and
distribution expenses; Sarbanes-Oxley compliance expenses; expenses associated
with listing on the NYSE; independent auditor fees; legal fees; investor
relations expenses; registrar and transfer agent fees, outside director fees and
director and officer insurance expenses; and

(iv) all sales, use, excise, value added or similar taxes, if any, that may be
applicable from time to time with respect to the services provided by TLGP and
its Affiliates to the Partnership Group pursuant to Section 3.1.

(b) The Parties acknowledge and agree that the Administrative Fee may change
each calendar year, as determined by TLGP in good faith, to accurately reflect
the degree and extent of the General and Administrative Services provided to the
Partnership Group and may be adjusted to reflect, among other things, the
contribution, acquisition or disposition of assets to or by the Partnership
Group or to reflect any change in the cost of providing General and
Administrative Services to the Partnership Group due to changes in any law, rule
or regulation applicable to the TLLP Entities or the Partnership Group,
including any interpretation of such laws, rules or regulations.

(c) On or prior to January 1 of each calendar year during the term of this
Agreement, TLGP will notify the General Partner of the estimated amount of the
Administrative Fee (including both the fixed and variable portions of the
Administrative Fee as described in Schedule C) to be paid by the Partnership
Group for such calendar year. For calendar year 2014, the fixed portion of the
Administrative Fee shall be as set forth on Schedule C. Commencing with the
first full month following the Effective Date, the Administrative Fee shall be
invoiced and paid as follows:

(i) Within 20 days following the end of each month during the term of this
Agreement, TLGP will submit to the Partnership Group an invoice of the amounts
due for such month for the Administrative Fee. Each invoice will contain
reasonably satisfactory support of such amounts and such other supporting detail
as the General Partner may reasonably require.

(ii) The Partnership Group will pay the Administrative Fee within 10 days after
the receipt of the invoice therefor. The Partnership Group shall not offset any
amounts owing to it by TLGP or any of its Affiliates against the Administrative
Fee payable hereunder.

 

8



--------------------------------------------------------------------------------

(d) As soon as reasonably practicable after the Effective Date, but in any event
no later than 20 days following the end of the first full month following the
Effective Date, QEP shall provide written notice to TLGP of the pro-rata portion
of the Administrative Fee due to QEP pursuant to the Original Agreement for any
period prior to the Effective Date that has not been previously invoiced to the
Partnership Group. TLGP shall include that amount in its first invoice submitted
to the Partnership Group in accordance with Section 3.2(c) and shall remit, or
cause the Partnership Group to remit, payment to QEP for the applicable amount.

3.3. Reimbursement of Expenses.

(a) In addition to the Administrative Fee payable under Section 3.2, the
Partnership Group will reimburse TLGP and its Affiliates for any additional
out-of-pocket costs and expenses actually incurred by TLGP and its Affiliates in
providing the General and Administrative Services, as well as any other
out-of-pocket expenses incurred on behalf of the Partnership Group.

(b) The Partnership Group will reimburse TLGP and its Affiliates for any costs
and expenses incurred by TLGP and its Affiliates under Section 3.3(a) as
incurred on a monthly basis.

ARTICLE IV

Miscellaneous

4.1 Confidentiality.

(a) From and after the Closing Date, each of the Parties shall hold, and shall
cause their respective Subsidiaries and Affiliates and its and their directors,
officers, employees, agents, consultants, advisors, and other representatives
(collectively, “Representatives”) to hold all Confidential Information in strict
confidence, with at least the same degree of care that applies to such Party’s
confidential and proprietary information and shall not use such Confidential
Information and shall not release or disclose such Confidential Information to
any other Person, except its Representatives or except as required by applicable
law. Each Party shall be responsible for any breach of this section by any of
its Representatives.

(b) If a Party receives a subpoena or other demand for disclosure of
Confidential Information received from any other Party or must disclose to a
Governmental Authority any Confidential Information received from such other
Party in order to obtain or maintain any required governmental approval, the
receiving Party shall, to the extent legally permissible, provide notice to the
providing Party before disclosing such Confidential Information. Upon receipt of
such notice, the providing Party shall promptly either seek an appropriate
protective order, waive the receiving Party’s confidentiality obligations
hereunder to the extent necessary to permit the receiving Party to respond to
the demand, or otherwise fully satisfy the subpoena or demand or the
requirements of the applicable Governmental Authority. If the receiving Party is
legally compelled to disclose such Confidential Information or if the providing
Party does not promptly respond as contemplated by this section, the receiving
Party may disclose that portion of Confidential Information covered by the
notice or demand.

 

9



--------------------------------------------------------------------------------

(c) Each Party acknowledges that the disclosing Party would not have an adequate
remedy at law for the breach by the receiving Party of any one or more of the
covenants contained in this Section 4.1 and agrees that, in the event of such
breach, the disclosing Party may, in addition to the other remedies that may be
available to it, apply to a court for an injunction to prevent breaches of this
Section 4.1 and to enforce specifically the terms and provisions of this
Section 4.1. Notwithstanding any other section hereof, to the extent permitted
by applicable law, the provisions of this Section 4.1 shall survive the
termination of this Agreement.

4.2 Choice of Law; Mediation; Submission to Jurisdiction.

(a) This Agreement shall be subject to and governed by the laws of the State of
Delaware, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.
QEP, FIELD SERVICES AND EACH OF THE PARTIES AGREES THAT THIS AGREEMENT INVOLVES
AT LEAST U.S. $100,000.00 AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO IN
EXPRESS RELIANCE UPON 6 Del. C. § 2708. QEP, FIELD SERVICES AND EACH OF THE
PARTIES IRREVOCABLY AND UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO THE
JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND OF THE FEDERAL COURTS
SITTING IN THE STATE OF DELAWARE, AND (ii) TO THE EXTENT SUCH PARTY IS NOT
OTHERWISE SUBJECT TO SERVICE OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND
MAINTAIN AN AGENT IN THE STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE
OF LEGAL PROCESS AND TO NOTIFY THE OTHER PARTY OF THE NAME AND ADDRESS OF SUCH
AGENT.

(b) If QEP, Field Services and the Parties cannot resolve any dispute or claim
arising under this Agreement, then no earlier than 10 days nor more than 60 days
following written notice to the other parties, any party may initiate mandatory,
non-binding mediation hereunder by giving a notice of mediation (a “Mediation
Notice”) to the other parties to the dispute or claim. In connection with any
mediation pursuant to this Section 4.2, the mediator shall be jointly appointed
by the parties to the dispute or claim and the mediation shall be conducted in
San Antonio, Texas unless otherwise agreed to by the parties to the dispute or
claim. All costs and expenses of the mediator appointed pursuant to this section
shall be shared equally by the parties to the dispute or claim. The then-current
Model ADR Procedures for Mediation of Business Disputes of the Center for Public
Resources, Inc., either as written or as modified by mutual agreement of the
parties to the dispute or claim, shall govern any mediation pursuant to this
section. In the mediation, each party to the dispute or claim shall be
represented by one or more senior representatives who shall have authority to
resolve any disputes. If a dispute or claim has not been resolved within 30 days
after the receipt of the Mediation Notice by a party, then any party to the
dispute or claim may refer the resolution of the dispute or claim to litigation.

(c) Subject to Section 4.2(b), each party to this Agreement agrees that it shall
bring any action or proceeding in respect of any claim arising out of or related
to this Agreement, whether in tort or contract or at law or in equity,
exclusively in any federal or state courts located in Delaware and
(i) irrevocably submits to the exclusive jurisdiction of such courts,
(ii) waives

 

10



--------------------------------------------------------------------------------

any objection to laying venue in any such action or proceeding in such courts,
(iii) waives any objection that such courts are an inconvenient forum or do not
have jurisdiction over it and (iv) agrees that, to the fullest extent permitted
by law, service of process upon it may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to it at its address specified in Section 4.3. The foregoing
consents to jurisdiction and service of process shall not constitute general
consents to service of process in the State of Delaware for any purpose except
as provided herein and shall not be deemed to confer rights on any Person other
than the parties to this Agreement.

4.3 Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
e-mail or United States mail, addressed to the Person to be notified, postpaid,
and registered or certified with return receipt requested or by delivering such
notice in person or by facsimile to such party. Notice given by personal
delivery or mail shall be effective upon actual receipt. Notice given by e-mail
or facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a party pursuant to this Agreement
shall be sent to or made at the address set forth below or at such other address
as such party may stipulate to the other parties in the manner provided in this
Section 4.3.

If to TLLP or TLGP:

Tesoro Logistics LP

c/o Tesoro Logistics GP, LLC, its General Partner

19100 Ridgewood Parkway

San Antonio, Texas 78259

Attn: Charles S. Parrish

Vice President and General Counsel

Facsimile: (210) 745-4494

Email: Charles.S.Parrish@tsocorp.com

If to any Group Member:

QEP Midstream Partners, LP

c/o QEP Midstream Partners GP, LLC, its General Partner

19100 Ridgewood Parkway

San Antonio, Texas 78259

Attn: Charles S. Parrish

Vice President and General Counsel

Facsimile: (210) 745-4494

Email: Charles.S.Parrish@tsocorp.com

If to QEP or Field Services:

QEP Resources, Inc.

1050 17th Street, Suite 500

Denver, Colorado 80265

Attn: General Counsel

Facsimile: (303) 295-2190

E-mail: chris.woosley@qepres.com

 

11



--------------------------------------------------------------------------------

4.4 Entire Agreement. This Agreement constitutes the entire agreement of the
QEP, Field Services and the Parties relating to the matters contained herein,
superseding all prior contracts or agreements, whether oral or written, relating
to the matters contained herein.

4.5 Termination of Agreement. This Agreement, other than the provisions set
forth in Article II hereof, may be terminated (a) by the written agreement of
all of the Parties or (b) by TLLP or the Partnership immediately upon a
Partnership Change of Control by written notice given to the other Parties to
this Agreement. For the avoidance of doubt, the Parties’ indemnification
obligations under Article II shall, to the fullest extent permitted by law,
survive the termination of this Agreement in accordance with their respective
terms.

4.6 Parties to the Agreement; Termination of Obligations. Notwithstanding
anything contained in this Agreement, the Parties, QEP and Field Services agree
that each of QEP and Field Services shall be a party to this Agreement solely
for the purpose of amending and restating the Original Agreement, and, except as
specified in Section 3.2(d), Section 4.2, Section 4.3, Section 4.4 and
Section 4.7 through Section 4.12, shall have no further obligations or
responsibilities under this Agreement.

4.7 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties; provided,
however, that the Parties may not amend this Agreement in any manner without
QEP’s or Field Services’ consent, which consent may be withheld in their sole
discretion, if such amendment modifies QEP’s or Field Services’ obligations
under this Agreement. Each such instrument shall be reduced to writing and shall
be designated on its face an “Amendment” or an “Addendum” to this Agreement.

4.8 Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties;
provided, however, that the Partnership Group may make a collateral assignment
of this Agreement solely to secure financing for the Partnership Group.

4.9 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document
and shall be construed together and shall constitute one and the same
instrument.

4.10 Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

4.11 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

 

12



--------------------------------------------------------------------------------

4.12 Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by QEP, Field Services and the Parties to this Agreement, and
no Limited Partner or other interest holder of the Partnership shall have the
right, separate and apart from the Partnership, to enforce any provision of this
Agreement or to compel QEP, Field Services or any Party to this Agreement to
comply with the terms of this Agreement.

[Remainder of page intentionally left blank.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, QEP and Field Services have executed this
Agreement on, and effective as of, the Effective Date.

 

TESORO LOGISTICS LP By: Tesoro Logistics GP, LLC, its general partner By:  

/s/ Phillip M. Anderson

Name:   Phillip M. Anderson Title:   President TESORO LOGISTICS GP, LLC By:  

/s/ Phillip M. Anderson

Name:   Phillip M. Anderson Title:   President QEP MIDSTREAM PARTNERS GP, LLC
By:  

/s/ Phillip M. Anderson

Name:   Phillip M. Anderson Title:   President QEP MIDSTREAM PARTNERS, LP By:
QEP Midstream Partners GP, LLC, its general partner By:  

/s/ Phillip M. Anderson

Name:   Phillip M. Anderson Title:   President QEP MIDSTREAM PARTNERS OPERATING,
LLC By:  

/s/ Phillip M. Anderson

Name:   Phillip M. Anderson Title:   President

[Signature Page to Omnibus Agreement]



--------------------------------------------------------------------------------

By execution hereof, the undersigned agree to be bound by and to perform only
those agreements and covenants set forth in Section 3.2(d), Section 4.2, Section
4.3, Section 4.4 and Section 4.6 through Section 4.12 QEP RESOURCES, INC. By:  

/s/ Richard J. Doleshek

Name: Richard J. Doleshek Title: Executive Vice President and Chief Financial
Officer QEP FIELD SERVICES COMPANY By:  

/s/ Richard J. Doleshek

Name: Richard J. Doleshek Title: Executive Vice President and Chief Financial
Officer

[Signature Page to Omnibus Agreement]



--------------------------------------------------------------------------------

APPENDIX A

Attached to and made part of that certain First Amended and Restated Omnibus
Agreement, dated as of December 2, 2014, by and among QEP Resources, Inc., a
Delaware corporation, QEP Field Services Company, a Delaware corporation, QEP
Midstream Partners, LP, a Delaware limited partnership, QEP Midstream Partners
GP, LLC, a Delaware limited liability company, QEP Midstream Partners Operating,
LLC, a Delaware limited liability company and wholly owned subsidiary of the
Partnership, Tesoro Logistics LP, a Delaware limited partnership, and Tesoro
Logistics GP, LLC, a Delaware limited liability company.

“1993 Gathering Agreement” means that certain gas gathering agreement, dated
September 1, 1993, between Questar Gas Company (f/k/a Mountain Fuel Supply
Company) and QEP Field Services Company (f/k/a Questar Pipeline Company), as
amended.

“Administrative Fee” is defined in Section 3.2(a).

“Agreement” has the meaning set forth in the preamble.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For the avoidance of
doubt, unless expressly provided otherwise, (a) with respect to the TLLP
Entities, the term “Affiliate” shall exclude each member of the Partnership
Group and (b) with respect to the Partnership Group, the term “Affiliate” shall
exclude the TLLP Entities.

“Assets” means the equity interests in the entities conveyed, contributed or
otherwise transferred to any Group Member pursuant to the Contribution Agreement
and any gathering pipelines, transportation pipelines, compressor stations, pump
stations, metering stations, vehicles, related equipment, offices, real estate,
contracts and other assets, or portions thereof owned by, leased by or necessary
for the operation of the business of any Group Member as of the Closing Date.

“Closing Date” means August 14, 2013.

“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally known to the public, including trade secrets,
scientific or technical information, design, invention, process, procedure,
formula, improvements, product planning information, marketing strategies,
financial information, information regarding operations, consumer and/or
customer relationships, consumer and/or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its Affiliates and the
consumers, customers, clients and suppliers of any of the foregoing.
Confidential Information includes such information as may be contained in or
embodied by documents, substances, engineering and laboratory notebooks,
reports, data, specifications, computer source code and object code, flow
charts, databases, drawings, pilot

 

Appendix A - 1



--------------------------------------------------------------------------------

plants or demonstration or operating facilities, diagrams, specifications, bills
of material, equipment, prototypes and models, and any other tangible
manifestation (including data in computer or other digital format) of the
foregoing; provided, however, that Confidential Information does not include
information that a receiving Party can show (A) has been published or has
otherwise become available to the general public as part of the public domain
without breach of this Agreement, (B) has been furnished or made known to the
receiving Party without any obligation to keep it confidential by a third party
under circumstances which are not known to the receiving Party to involve a
breach of the third party’s obligations to a Party or (C) was developed
independently of information furnished or made available to the receiving Party
as contemplated under this Agreement.

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, among Field Services, the
General Partner, the Partnership and the Operating Company, together with the
additional conveyance documents and instruments contemplated or referenced
thereunder, as such may be amended, supplemented or restated from time to time.

“Covered Environmental Losses” is defined in Section 2.1.

“Departing General Partner” means a former General Partner from and after the
effective date of any withdrawal or removal of such former General Partner
pursuant to Section 11.1 or Section 11.2 of the Partnership Agreement.

“Effective Date” has the meaning set forth in the preamble.

“Environmental Deductible” is defined in Section 2.5.

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law relating to pollution or protection of human health, natural
resources, wildlife and the environment or workplace health or safety including,
without limitation, the federal Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.,
the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C. §§6901
et seq., the Clean Air Act, as amended, 42 U.S.C. §§7401 et seq., the Federal
Water Pollution Control Act, as amended, 33 U.S.C. §§1251 et seq., the Toxic
Substances Control Act, as amended, 15 U.S.C. §§2601 et seq., the Oil Pollution
Act of 1990, 33 U.S.C. §§2701 et seq., the Safe Drinking Water Act of 1974, as
amended, 42 USC §§300f et seq., the Hazardous Materials Transportation Act of
1994, as amended, 49 U.S.C. §§ 5101 et seq., and other environmental
conservation and protection laws and the Occupational Safety and Health Act of
1970, 29 U.S.C. §§ 651 et seq, and the regulations promulgated pursuant thereto,
and any state or local counterparts, each as amended from time to time.

“Environmental Permit” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any applicable Environmental
Law, including applications for renewal of such permits in which the application
allows for continued operation under the terms of an expired permit.

 

Appendix A - 2



--------------------------------------------------------------------------------

“Field Services” has the meaning set forth in the recitals.

“General and Administrative Services” is defined in Section 3.1.

“General Partner” means QEP Midstream Partners GP, LLC, a Delaware limited
liability company, and its successors and permitted assigns that are admitted to
the Partnership as general partner of the Partnership, in its capacity as
general partner of the Partnership (except as the context otherwise requires).

“Governmental Authority” means any federal, state, tribal, foreign or local
governmental entity, authority, department, court or agency, including any
political subdivision thereof, exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature, and including any arbitrating body, commission
or quasi-governmental authority or self-regulating organization of competent
authority exercising or enlisted to exercise similar power or authority.

“Group Member” means a member of the Partnership Group.

“Hazardous Substance” means (a) any substance, whether solid, liquid, gaseous,
semi-solid, or any combination thereof, that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including, without
limitation, any hazardous substance as defined under the Comprehensive
Environmental Response, Compensation, and Liability Act, as amended, and
including asbestos and lead-containing paints or coatings, and (b) petroleum,
oil, gasoline, natural gas, fuel oil, motor oil, waste oil, diesel fuel, jet
fuel, and other refined petroleum hydrocarbons.

“Identification Deadline” means the third anniversary of the Closing Date.

“Indemnified Party” means the Party entitled to indemnification in accordance
with Article II.

“Indemnifying Party” means the Party from whom indemnification may be sought in
accordance with Article II.

“Limited Partner” means, unless the context otherwise requires, each Person that
becomes a Limited Partner pursuant to the terms of the Partnership Agreement and
any Departing General Partner upon the change of its status from General Partner
to Limited Partner pursuant to Section 11.3 of the Partnership Agreement, in
each case, in such Person’s capacity as a limited partner of the Partnership;
provided, however, that when the term “Limited Partner” is used herein in the
context of any vote or other approval, such term shall not, solely for such
purpose, include any holder of any Incentive Distribution Right (solely with
respect to its Incentive Distribution Rights and not with respect to any other
limited partner interest held by such Person) except as may otherwise be
required by law.

 

Appendix A - 3



--------------------------------------------------------------------------------

“Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including,
without limitation, court costs and reasonable attorney’s and expert’s fees) of
any and every kind or character, known or unknown, fixed or contingent.

“Mediation Notice” is defined in Section 4.2(b).

“Mesa Condensate Trunk Line” means that certain section of 6 5/8” OD pipe
beginning in Sublette County, Wyoming in the Center T33N R109W S18 Latitude
42.69205036 Longitude -109.8102758 traversing in a southeasterly direction
approximately 68,000 linear feet and ending in the SW 1/4 NW 1/4 T31N R109W S2
Latitude 42.82930891 Longitude -109.9076653.

“MIPA” has the meaning set forth in the recitals.

“Operating Company” has the meaning set forth in the preamble.

“Original Agreement” has the meaning set forth in the recitals.

“Partnership” has the meaning set forth in the preamble.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the Closing Date.

“Partnership Change of Control” means TLLP ceases to control, directly or
indirectly, the General Partner. For purposes of this definition, “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of the General Partner, whether
through ownership of voting securities, by contract, or otherwise.

“Partnership Group” means, collectively, the Partnership and its Subsidiaries.

“Party” has the meaning set forth in the preamble.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“QEP” has the meaning set forth in the recitals.

“Representatives” is defined in Section 4.1(a).

“Retained Assets” means all pipelines, processing facilities, treating assets,
vehicles, other midstream infrastructure, offices and related equipment, real
estate, contracts and other related assets, or ownership interests or portions
thereof owned by Field Services that were not directly or indirectly conveyed,
contributed or otherwise transferred to the Partnership Group pursuant to the
Contribution Agreement or the other documents referenced in the Contribution
Agreement.

 

Appendix A - 4



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof; or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

“TLLP” has the meaning set forth in the preamble.

“TLGP” has the meaning set forth in the preamble.

“TLLP Entities” means TLLP and each of its Affiliates, other than the General
Partner and the Group Members.

 

Appendix A - 5



--------------------------------------------------------------------------------

Schedule A

Pre-Closing Litigation

 

Matter Name

 

Matter Type

 

Party

 

Matter Description

 

Case/Docket #

 

Court/Agency

 

State

Questar Gas Company v. QEP Field Services Company1   Litigation   QEP Field
Services Company   Contract Dispute   120902969   Third Judicial District Court
  UT

 

 

1  TLLP shall not be obligated to indemnify QEP Midstream Partners, LP or any
other Group Member for Losses incurred as a result of a decrease in the annual
gathering rate charged under the 1993 Gathering Agreement subsequent to the date
that this litigation is settled or resolved by a final, binding and
non-appealable court order.

 

Schedule A-1



--------------------------------------------------------------------------------

Schedule B

Environmental Remediation Locations

 

Responsible Party

  

Description

Field Services    South Baxter Groundwater Monitoring (Rock Springs, Wyoming)
Field Services    Mesa Condensate Trunk Line

 

Schedule B-1



--------------------------------------------------------------------------------

Schedule C

General and Administrative Services

Pursuant to Section 3.1

 

(1) Management services of TLLP and its Affiliates (other than the General
Partner) provided by employees who devote less than 50% of their business time
to the business and affairs of the Partnership. This cost includes TLLP-stock
based compensation expense.

 

(2) Financial and administrative services (including treasury and accounting)

 

(3) Information technology services—professional services

 

(4) Legal services

 

(5) Health, environmental, safety and security services (including third party
security services)

 

(6) Human resources services

 

(7) Tax services

 

(8) Procurement services

 

(9) Investor relations; Government & public affairs services

 

(10) Analytical & engineering services

 

(11) Business development services

Pursuant to Section 3.2

The fixed portion of the Administrative Fee for calendar year 2014, as described
in Section 3.2, will be $1,400,000.

The portion of the Administrative Fee attributable to any marketing and
transportation engineering services, information technology services,
administrative/office services, and public company expenses will be a variable
amount based on the costs actually incurred by TLLP and its Affiliates on behalf
of the Partnership Group (other than any costs for which TLLP and its Affiliates
are reimbursed pursuant to Section 3.3). The portion of the variable amount of
the Administrative Fee attributable to any marketing and transportation
engineering services described in the preceding sentence will be based on the
costs incurred by TLLP and its Affiliates on behalf of the Partnership Group
(other than any costs for which TLLP and its Affiliates are reimbursed pursuant
to Section 3.3).

 

Schedule C-1